Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        June 28, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In re the Matter of the                                           No. 48418-8-II
 Personal Restraint Petition of

 MICHAEL JAMES CANTY,

                                  Petitioner.

                                                             UNPUBLISHED OPINION



       MAXA, J. — Michael Canty seeks relief from personal restraint imposed following his

convictions in 2001 of indecent liberties, first degree burglary, and second degree robbery. He

argues that his judgment and sentence is facially invalid because it gives him credit for 161 days

served when he actually served 173 days.

       The State concedes that Canty’s judgment and sentence misstates the amount of credit for

time served and states that he is entitled to credit for 184 days served. It further concedes that

Canty’s judgment and sentence is facially invalid and is not subject to the time bar contained in

RCW 10.73.090(1). The State asks that we remand Canty’s judgment and sentence for correction

of the amount of credit for time served.

       We accept the concession and grant Canty’s personal restraint petition. We remand his

judgment and sentence to the trial court to be corrected as described above.
No. 48418-8-II


        Canty also requests relief in the form of compelling the end of sentence review committee

to change its narrative about his criminal history. This request is beyond the scope of this petition

and is therefore denied.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     MAXA, J.
 We concur:




 BJORGEN, C.J.




 SUTTON, J.




                                                 2